A rather careful study of the case on rehearing has confirmed me in the view that the opinion correctly states the law of the case.
We are dealing with a standard fire policy. The coverage, by its general terms, is limited to "direct loss or damage by fire." This is followed by exceptions, among which are "explosions of any kind * * * unless fire ensues, and, in that event, for the damages from fire only."
The damages here were solely from concussion, an incident of the explosion, extending in all directions from the point of explosion a distance depending upon its violence.
The main contention, and one which the writer has seriously considered, is that the explosion was in course of fire fighting operations by the fire department, designed to check the spread of a conflagration endangering much property, including the insured building.
It is the law that damages from the use of water or chemicals in the extinguishment of flames are regarded as incident to the fire, are contemplated as beneficial to both insurer and insured, and are recoverable as part of the direct fire loss. Granting that as to property on fire the use of explosives comes within the same rule, we still face the question as to the meaning of this explosion clause as applied to this case.
I think it the settled law that where a building insured under a standard fire policy is on fire and an explosion therein is caused by the fire, the damage from explosion is a part of the direct loss by fire, and recoverable. This rule is based upon the ground that the explosion is a mere incident of the fire.
Yet, in such case, the authorities seem to uniformly hold that this liability does not extend to other insured buildings damaged solely by concussion from such explosion. Without question there is a direct chain of causation in such case from the fire which set off the explosion to the loss involved. But the law is written that such chain of causation, usually made the test of proximate cause in actions of torts, is not to be applied in the construction of this carefully framed provision excluding explosions as a risk under fire policies. No fire loss, no loss by explosion incident to the fire. *Page 171 
Such being the construction given this provision of the standard fire policy from the time of its adoption, and by courts familiar with its history and purpose, it must be regarded as the law of the contract, defining and differentiating fire insurance from explosion insurance.
Presumably insurance rates are now based upon such legal construction.
THOMAS, J., concurs in the foregoing.